Citation Nr: 1747974	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1958 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

In June 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the Board hearing is of record.  The undersigned Veterans Law Judge held the record open for a 120-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case in May 2013 and September 2016, directing the RO to schedule a Board hearing as requested by the Veteran.  The case has since been returned to the Board for further appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The record shows that the Veteran submitted private audiograms dated May 2009, February 2010, and April 2013.  However, it is unclear whether the private audiologists used the Maryland CNC speech discrimination test.  The controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  38 C.F.R. § 4.85(a).  Moreover, the private audiologists only provided the puretone threshold results in graph form.  Although the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder, the graphical representations must be clear.   See Kelly v. Brown 7, Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259  (2011).  In this case, however, the graphical representations are not clear; thus, the Board is unable to interpret the audiological graphs and finds that clarification is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the audiologists who conducted the audiograms dated May 2009 (Western Michigan ENT, PC), February 2010 (Audibel Center for Hearing Excellence), and April 2013 (audiologist and facility not identified ).  The audiologists should clarify whether speech discrimination testing was conducted using the Maryland CNC test.  In addition, the audiologists should interpret the audiogram graph results in numerical form.  Any necessary authorization should be requested from the Veteran.

All attempts to seek clarification and any response received must be documented in the claims file.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


